Cite as 2017 Ark. 242


                SUPREME COURT OF ARKANSAS

                                                Opinion Delivered: September   7, 2017
IN RE ARKANSAS SUPREME COURT
COMMITTEE ON CIVIL PRACTICE




                                        PER CURIAM




        Brian Brooks, Esq., of Greenbrier, and Bob Estes, Esq., of Fayetteville are appointed

 to the Committee on Civil Practice for three-year terms to expire on July 31, 2020. The

 court thanks them for accepting appointment to this important committee.

        Stephen Sipes, Esq., of Little Rock, Suzanne Clark, Esq., of Fayetteville, David

 Williams, Esq., of Little Rock, and John Baker, Esq., of Little Rock are reappointed to the

 Civil Practice Committee for three-year terms to expire on July 31, 2020. The court thanks

 these members for their continued service.

        The court expresses its gratitude to Vincent Chadick, Esq., of Fayetteville, whose

 term has expired, for his dedicated service to the committee.